Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims objected to because of the following informalities:  
Claim 4 reads “the pair of claim” and should read “the pair of clamps”
Claim 9 reads “to move maneuver arm” and should read “to move the maneuver arm”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 sets forth “a pair of opposing curved clamps”, which the Examiner interprets as item 5 from the specification. Claim 4 sets forth “at least one clamp mechanism” which is believed to be a separate item, 15, from that of claim 1. However, claim 4 also states “both curved clamps” making it 
Claim 5 sets forth details regarding “curved clamps” that seem to describe the “clamping mechanism” first set forth in claim 4, related it item 15. It is unclear if these curved clamps are those from the “opposing pair of curved clamps” first set forth in claim 1 or from the “clamping mechanism” first set forth in claim 4. Applicant should use clear and consistent terminology throughout all claims.
Claim 3 sets forth “said internal straight border” which lacks antecedent basis. It is unclear if this is the same element as “an internal border” set forth earlier in claim 3.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Navarro Velasco (WO 2014175719 A1) hereinafter “Navarro” in view of Kauppila (US 7207610 B1).

Regarding Claim 1, Navarro discloses an agave harvesting head comprising
A vertical structure (38) having an upper end and a lower end
A pair of lower-cut pliers (17) comprising a support and fixation element having a forward and rear section, wherein said pair of lower-cut pliers are affixed to the lower end of the vertical structure, further wherein said pair of lower-cut pliers comprise a pair of straight-cut blades (18) that are designed to cut an agave plant at the base;

A fixation structure (34) comprising one or more hydraulic or pneumatic actuators (40), wherein the fixation structure is mounted on the rear section of the support and fixation element of the pair of lower cut pliers; 
Where the stem of the one or more actuators is pivotally affixed to the rear section of the support and fixation element of the pair of lower-cut pliers and next to the rotating axis of each of the pair of curved clamps (see Fig. 7a), wherein said stem is designed to close or open both clamps. 
Navarro does not disclose a circular or semi-circular gear that allows both clamps to interlock to form a zipper mechanism that synchronizes the opening and closing, the closing pressure, the triggering time and the distance between the pair of closed clamps.
In another pair of clamps, Kauppila discloses a pair of interlocking, semicircular gears (18, 20) that form a zipper mechanism between each half of the clamp.
It would be obvious to one of ordinary skill in the art to provide the clamps disclosed by Navarro with the zipper mechanism disclosed by Kauppila, as a way to synchronize the movement of the clamps as they rotate. 
Regarding Claim 2, Navarro, in view of Kauppila discloses the agave harvesting head according to claim 1, the opposing curved clamps attached to each pair of lower-cut pliers further comprises an actuator (40), wherein said actuator increases the pressure asserted by the curved clamp on the straight-cut blade upon which said curved clamp is affixed thereto improving the closing strength of the clamp and facilitating the cutting of agave plants by the agave harvesting head.
Regarding Claim 3, Navarro, in view of Kauppila discloses the agave harvesting head according to claim 1, wherein each clamp of said pair of opposing curved clamps is designed having an internal 
Regarding Claim 4, Navarro, in view of Kauppila discloses the agave harvesting head according to claim 1,  further comprising a pair of sliding vertical skates (27) incorporated onto the front surface of the vertical structure; 
at least one clamp mechanism (30, 31) defined by a sliding support and fixation element on which a pair of clamps wherein each clamp of the pair includes a rotating axis incorporated into the sliding support and fixation element, opposed to each other, are fixed; and 
a support and fixation structure having a front and a rear section and a stem comprising at least one hydraulic or pneumatic actuator (35) mounted on the rear section of the support and fixation element, wherein the stem of the at least one hydraulic or pneumatic actuator is pivotally affixed to the rear section of the support 5Application No.: 16/305,756and fixation element next to the rotating axis of at least one curved clamp, wherein said stem is designed to close and to open both curved clamps, wherein the fixation structure compresses stalks of agave plants into a bundle.
Navarro does not disclose a circular or semi-circular gear interlocked between the pair of clamps, wherein said circular or semi-circular gear forms a zipper mechanism that synchronizes the closing and opening movement of the clamps.
In another pair of clamps, Kauppila discloses a pair of interlocking, semicircular gears (18, 20) that form a zipper mechanism between each half of the clamp.
It would be obvious to one of ordinary skill in the art to provide the clamps disclosed by Navarro with the zipper mechanism disclosed by Kauppila, as a way to synchronize the movement of the clamps as they rotate. 
Regarding Claim 5, Navarro, in view of Kauppila discloses the agave harvesting head according to claim 1, wherein the vertical structure having a front and a back wherein on the front of the vertical structure said opposing curved clamps of the clamp mechanism are mounted, 
wherein said opposing curved clamps comprise an arm having a first section (32) designed with a significantly curved shape comprising two attached boards (36) each having an inner and an outer surface configured in such a way that one of the two attached boards in situated above the other attached board, and a third board (37) that joins the two attached boards, either on the inner or outer face of the attached boards;
a second external section (32) designed to be substantially straight, wherein said second external section has a pointed end; 
wherein said arm provides greater contact surface the clamp and stalks of agave plants.
Regarding Claim 6, Navarro, in view of Kauppila discloses the agave harvest head according to claim 4, wherein said clamp mechanism comprises a height adjustment system (19) that allows each clamps mechanism to move in an upward and a downward direction in response to the height of the agave plants to be cut.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Navarro in view Kauppila as applied to claim 4 above, and further in view of Pierre-Balanger (WO 2012168569 A1) hereinafter “Pierre”.

Regarding Claim 7, Navarro, in view of Kauppila discloses the agave harvesting head according to claim 4.
Navarro does not disclose a pair of upper-cut pliers comprising a support and fixation element having a forward and a rear section, wherein said pair of upper-cut pliers are affixed to the upper end of 
 wherein each clamp comprises a rotating axis contained in a sliding support and fixation element, mounted on each pair of vertical skates wherein each pair of curved  clamps further comprises a circular or semi-circular gear interlocked between the curved clamps that make up the pair of curved clamps;
wherein the circular or semi-circular gear interlocked between the curved clamps that make up the pair of curved clamps create a zipper mechanism synchronizes the closing and opening movement of the pliers; 
a support and fixation structure having a front and a rear section and a stem comprising at least one hydraulic or pneumatic actuator, mounted on the rear section of the support and fixation element; wherein the stem of the support and fixation element is pivotally affixed to the rear section of the support and fixation element next to the rotating axis of at least one of the curved clamps;
wherein said stem is designed to close or open both clamps the zipper mechanism causing the straight-cut blades of the pliers to cut off tips of the stalks of agave plants.
In the same field of endeavor, Pierre discloses a harvester with a cutting implement (20) located below a gripping implement (10).
In view of Pierre, it would be obvious to one of ordinary skill in the art to provide the harvester disclosed by Navarro with a second set of cutting pliers, so that the entire agave plant can be harvested from its base simultaneously with its leaves. 
Regarding Claim 8, Navarro, in view of Kauppila and Pierre, discloses the agave harvesting head according to 8Application No.: 16/305,756claim 7, wherein said vertical structure
wherein the maneuver arm controls the head from a transport equipment.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Navarro in view of Kauppila and Pierre as applied to claim 8 above, and further in view of Yoshida (US 4519193 A).

Regarding Claim 9, Navarro, in view of Kauppila and Pierre, discloses the harvesting head according to claim 8, further comprising a mechanical or hydraulic mechanism designed to move the maneuver arm upon which the agave harvesting head is mounted, wherein said maneuver arm is designed to move the agave harvesting head upwards, downwards and side-to-side; 
Navarro does not disclose a laser guide capable of directing the mechanical or hydraulic mechanism to move the maneuver arm upon which the agave harvesting head is mounted and is capable of adjusting the height of the pliers in response to the height of agave plants ready to be harvested; and 
a control board that allows the user of the agave harvesting head to utilize the laser guide to direct the mechanical or hydraulic mechanism that moves the maneuver arm.
In the same field of endeavor, Yoshida discloses a harvesting arm that utilizes a laser (22) and user control panel (8) to position the arm. 
It would be obvious to one of ordinary skill in the art to combine the harvester disclosed by Navarro with the laser positioning system disclosed by Yoshida as a way to accurately position the harvesting head in relation to the agave plants. 


Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        



/M.I.R./Examiner, Art Unit 3671